Citation Nr: 0500886	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  04-13 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to secondary service-connection for coronary 
heart disease, claimed as secondary to the service-connected 
diabetes mellitus, type II.  

2.  Entitlement to secondary service-connection for high 
blood pressure, claimed as secondary to the service-connected 
diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk


INTRODUCTION

The veteran served on active duty from June 1946 to June 13, 
1949, from September 1950 to July 1951, and from June 1966 to 
November 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision from 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire.  

The veteran presented personal testimony at an RO hearing in 
December 2003.  In August 2004, the veteran presented 
personal testimony at a videoconference Board hearing, before 
the undersigned Veterans Law Judge.  A copy of each hearing 
transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), is applicable to this 
appeal.  This law redefines the obligations of VA with 
respect to the duty to assist; the duty to obtain medical 
opinion(s) where necessary; and it also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

In August 2002, VA received the veteran's claims for 
entitlement to service connection for coronary artery disease 
and high blood pressure, claimed as secondary to the service-
connected diabetes mellitus, type II.  By rating decision, 
dated in January 2003, the RO determined that the veteran was 
not entitled to service-connection for coronary heart disease 
and high blood pressure.  The veteran filed a timely Notice 
of Disagreement with the decision.  

Following a VA examination, in January 2004, the examiner 
opined that the service-connected diabetes mellitus did not 
cause the development of coronary artery disease.  The 
examiner did not address the claim for entitlement to service 
connection for high blood pressure, claimed as secondary to 
the service-connected diabetes mellitus.  Most significantly, 
the examination report did not offer an opinion as to whether 
the veteran's service-connected diabetes mellitus aggravated 
the coronary artery disease and high blood pressure.  

The United States Court of Appeals for Veterans Claims has 
held that where a veteran's service-connected disability 
causes an increase in, but is not the proximate cause of, a 
nonservice-connected disability, the veteran is entitled to 
service connection for that incremental increase in severity 
attributable to the service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

Therefore, the RO should develop the claim for entitlement to 
service connection for coronary heart disease and high blood 
pressure, claimed as secondary to the service-connected 
diabetes mellitus, consistent with the Allen case.  

In view of the foregoing, this case is remanded for the 
following:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2003).  

2.  The RO should contact the veteran and 
request the names and addresses of all 
medical care providers, VA and non-VA, 
who treated him for coronary heart 
disease and high blood pressure.  After 
securing the necessary release(s), the RO 
should obtain copies of those records, 
and have them associated with the claims 
file.  Particularly, the RO should assist 
the veteran in obtaining any outstanding 
private treatment records from the 
private physician at Tri-Care, as 
identified by the veteran in the August 
2004 hearing transcript.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran be provided the 
opportunity to obtain and submit those 
records for VA review. 

3.  After associating all relevant 
records received, as noted above, the RO 
is to arrange for the veteran to undergo 
VA examination to determine the etiology 
of the coronary heart disease and high 
blood pressure.  The veteran's entire 
claims file, to include the service 
medical records, must be made available 
to the examining physician for review in 
this case.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.  
All appropriate tests and studies are to 
be performed and x-rays taken.  All 
medical findings are to be reported in 
detail.  Following examination of the 
veteran and review of the record, the 
examiner is to offer a medical opinion as 
to whether it is at least as likely as 
not that the veteran's service-connected 
diabetes mellitus, type II, aggravated 
the preexisting coronary artery disease 
and high blood pressure.  A complete 
rationale for any opinion rendered is to 
be included in the report.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claims.  

5.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2003), and 
that all requested development has been 
completed (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

6.  Thereafter, the RO should 
readjudicate this claim, to include 
consideration of Allen as it pertains to 
service connection for the coronary 
artery disease and high blood pressure, 
claimed as secondary to the service-
connected diabetes mellitus.  If the 
benefits sought on appeal remain denied, 
the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



